Citation Nr: 9901907	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  98-09 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gail R. Gleeson, Associate Counsel



INTRODUCTION

The veteran has active service from July 1955 to March 1975.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in St. Paul, Minnesota (RO) which denied 
service connection for coronary artery disease.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veterans coronary artery disease and his period of active 
service.


CONCLUSION OF LAW

The veterans claim of entitlement to service connection for 
coronary artery disease is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that after the veterans 
claims file was forwarded to the Board, additional records 
relating to his treatment at the Minneapolis VAMC were 
received.  A waiver of RO consideration of such records 
executed by the veterans representative accompanied these 
records.  Therefore the Board will proceed with consideration 
of the veterans appeal.  See 38 C.F.R. § 20.1304(c) (1998).  

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 and 
Supp. 1998); 38 C.F.R. § 3.303 (1998).  The threshold 
question for the Board is whether the veteran has presented a 
well-grounded claim for service connection.  A well-grounded 
claim is one that is plausible, capable of substantiation or 
meritorious on its own.  See 38 U.S.C.A. § 5107(a); Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  While the claim need not be 
conclusive it must be accompanied by supporting evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In the 
absence of evidence of a well-grounded claim there is no duty 
to assist the claimant in developing the facts pertinent to 
his claim and the claim must fail.  Epps v. Gober, 126 F.3d 
1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-68.  
Medical evidence is required to provide the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran maintains that his current condition is connected 
to the chest pains he experienced during service.  He further 
asserts that he has experienced chest pains and shortness of 
breath periodically since the 1960s.  In this case, there is 
no record of a medical diagnosis for coronary artery disease 
during the veterans period of active service.  Service 
medical records indicate that the veteran complained of chest 
pain on several occasions, however, the pains appeared 
consistent with temporary bronchial ailments.  Repeated chest 
x-rays and an electrocardiogram detected no abnormalities.   
Although the veteran contends that he was diagnosed with a 
heart condition shortly after his separation from service in 
1975, he has provided no specific information with respect to 
the particular physician or provider who made this earlier 
diagnosis, and therefore the VA is unaware of any existing 
records. 

The record before the Board does not contain any medical 
records indicating treatment or diagnosis of a heart 
condition until 1997.  In January 1997, the veteran was 
examined at the Minneapolis VAMC for chest pain, and was 
diagnosed with a moderate sized area of ischemia in the 
posteroseptal wall and a subtotal occlusion in the mid 
portion of the right coronary artery.  The medical records do 
not contain a specific diagnosis of coronary artery disease.  
The veteran has undergone treatment at the VAMC for his 
coronary artery disease.

Aside from the veterans own statements, there is no evidence 
of a nexus between his current coronary artery disease and 
his period of active service.  In order to establish the 
nexus component of a well-grounded claim, the veteran must 
present competent medical evidence linking his current 
condition to his period of active service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay 
persons are not competent to offer medical opinions).  In the 
absence of competent medical evidence linking the current 
disability to an in-service injury or disease, service 
connection is not established.  See Epps, 126 F.3d at 1467-
68.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps, 126 
F.3d at 1468.  The VA obtained and considered all pertinent 
medical records of which it is aware.  As the Board is not 
aware of the existence of additional evidence that might well 
ground the veterans claim, a duty to notify does not arise 
pursuant to 38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the veteran of the elements necessary to well 
ground his claim, and as an explanation as to why his current 
attempt fails.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for coronary artery disease is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
